DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil et al. (US 10637544)(hereafter Shattil) in view of Wang et al. (US 2019/0332928) (hereafter Wang) and further in view of Davydov et al. (US 2021/0410086) (hereafter Davydov).
Regarding claim 1, Shattil discloses an apparatus comprising: 
a plurality of transmission devices coupled to sensors, the plurality of transmission devices configured to transmit sensor data in accordance with a wireless communication protocol (see, Fig. 1, col. 4 lines 33-50); and a receiver configured to receive (see, Fig. 1) unmanned aerial systems (UASs), UEs, and other power-constrained (e.g., battery-powered or energy-harvesting) devices. But does not explicitly disclose NB-IOT. However, in same field of endeavor, Davydov teaches in paragraph [0073], the NB-IOT communications. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the Shattil, as a whole, so as to use the NB-IOT communications from the sensor devices, the motivation is to provide such as coverage extension, UE complexity reduction, long battery lifetime, and backward compatibility with the LTE network.  Even though its well known that the neural processor has the multiplication/accumulation circuits, the combined teachings do not explicitly disclose it. However, in same field of endeavor, Wang teaches Wang teaches in Fig. 1, the multiplying the and accumulating (see, Fig. 1, the 110-1 multiplication of input and weight) and accumulation, 106 to add the multiple dot products. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the Shattil as a whole, so as to use the neural processor with the multiplication and accumulation circuits to generate the machine learning outputs for features extraction.
Regarding claim 2, the combined teachings further discloses the apparatus, wherein the receiver is configured to receive the narrowband IoT transmissions on a narrowband IoT band at one or more antennas coupled to the receiver (see, Davydov, paragraph [0073]).
 	Regarding claim 5, the combined teachings further discloses the apparatus of claim 1, wherein the neuron processor further comprises a non-transitory computer readable media encoded with executable instructions which, when executed by the neuron processor, is configured to cause the apparatus to process the narrowband IoT transmissions using the plurality of MAC units, wherein the processing comprises: combining, at at least a portion of the plurality of MAC units, the narrowband IoT transmission with the ordered sets to generate a plurality of intermediate signals; and combining, at at least another portion of the plurality of MAC units, the plurality of intermediate signals with the ordered sets to generate the output data as a plurality of output signals (see, Wang, [0038] FIG. 1 illustrates a functional block diagram 100 of a second order neuron for machine learning consistent with several embodiments of the present disclosure. Second order neuron 100 includes a first dot product circuitry 102-1, a second dot product circuitry 102-2, a summer circuitry 106 and a nonlinear circuitry 108. In some embodiments, second order neuron 100 may include an intermediate multiplier circuitry 110-1. In some embodiments, second order neuron 100 may include first multiplier circuitry 110-2, a third dot product circuitry 102-3 and a multiplier circuitry 104. [0039] Second order neuron 100 is configured to receive an input vector that includes a number, n, elements. Second order neuron 100 may be further configured to receive a first weight vector, a second weight vector, and/or a third weight vector. Each weight vector may include the number, n, weights. In some embodiments, second order neuron 100 may be configured to receive a weight matrix having dimension n×n. In one nonlimiting example, the weight matrix may be a lower triangular matrix. The weights of the weight vectors and/or the weight matrix may be trainable, i.e., may be determined during training, as described herein. [0040] Second order neuron 100 is configured to determine an intermediate output f(x). The intermediate output may then be provided to nonlinear circuitry 108 that is configured to implement a nonlinear function g(f). An output g(f(x)) of the nonlinear circuitry 108 may then correspond to an output, y, of the second order neuron. [0041] First dot product circuitry 102-1 is configured to receive the input vector and an intermediate vector and to determine a first dot product based, at least in part, on the input vector and based, at least in part, on the intermediate vector. Second dot product circuitry 102-2 is configured to receive the input vector and a second weight vector and to determine a second dot product based, at least in part, on the input vector and based, at least in part, on the second weight vector. Summer circuitry 106 is configured to sum the first dot product and the second dot product or the intermediate product to yield an intermediate output. Nonlinear circuitry 108 is configured to receive the intermediate output and to determine the second order neuron output based, at least in part, on the intermediate output. In one nonlimiting example, nonlinear circuitry 108 may be configured to implement a sigmoid function. In another nonlimiting example, nonlinear circuitry 108 may be configured to implement a rectified linear unit (ReLU).
[0042] In an embodiment, second order neuron 100 may correspond to a general second order artificial neuron, as described herein. The general second order neuron may include intermediate multiplier circuitry 110-1, first dot product circuitry 102-1, second dot product circuitry 102-2, summer circuitry 106 and nonlinear circuitry 108. In another embodiment, second order neuron 100 may correspond to an example second order artificial neuron, as described herein. The example second order neuron may include first multiplier circuitry 110-2, first dot product circuitry 102-1, second dot product circuitry 102-2, third dot product circuitry 102-3, multiplier circuitry 104, summer circuitry 106 and nonlinear circuitry 108.)
	Regarding claim 6, the combined teachings further discloses the apparatus of claim 5, wherein the neuron processor further comprises a plurality of memory look-up units, and wherein the processing further comprises: receiving, from at least a portion of the plurality of memory look-up units, the ordered sets (Wang, Fig. 2, dot product, 202, 206, 204 and addition, 206, see, paragraph [0054], memory circuitry 314 may be configured to store one or more of training data pairs, 324, objection function, 326 and objective function associated with parameters (if any) and/or training parameters, 328).
Regarding claim 7, the combined teachings further discloses the apparatus of claim 1, wherein the transmission devices comprises one or more of an IoT device, a virtual reality device, a mobile device, a drone, a communication device, or a vehicle device (Davydov, paragraph [0073]).
 	Regarding claim 8, Shattil further discloses the apparatus of claim 1, wherein the wireless communication protocol includes the use of a device-to-device (D2D) connection between the receiver and each respective transmission device of the plurality of transmission devices (see, col. 4 lines 33-52).
 	Regarding claim 9, Shattil further discloses the apparatus of claim 8, wherein the D2D connection is implemented using at least one of a RFID connection, a WiFi connection, a MultiFire connection, a Bluetooth connection, or a Zigbee connection (co. 4 lines 51-67).
	Regarding claim 16, Shattil and Wang do not disclose the apparatus of claim 10, wherein the processor being implemented as part of at least one of a base station, small cell, mobile device, drone, communication device, or a device configured to operate on a narrowband Internet of Things (IoT) frequency band.	However, However, in same field of endeavor, Davydov teaches in paragraph [0073], the NB-IOT communications. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the Shattil, as a whole, so as to use the NB-IOT communications from the sensor devices, the motivation is to provide such as coverage extension, UE complexity reduction, long battery lifetime, and backward compatibility with the LTE network.

7.	Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil, Wang and Davydov and further in view of Novlan et al. (US 2019/0223002)(hereafter Novlan).
Regarding claim 3, the combined teachings do not disclose the apparatus, wherein the narrowband IoT band corresponds to a sub-6 GHz band. However, in same field of endeavor, Novlan teaches in paragraph [0042], the measurement framework can support both fixed and mobile relays (e.g., drones, cars, etc.) by enabling mobility events to be handled by the sub6-GHz carrier without requiring disruption of the ongoing relaying on the mmWave band. For example, under a dual connectivity framework between the sub6-GHz and mmWave links for the relay nodes, a handover on sub6-GHz may not result in an SN-change (or other mobility event) on the mmWave NR carrier. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with the Shattil, Wang and Davydov , as a whole, so as to use the narrowband IOT on sub6-Ghz band the motivation is to perform transmission on the Sub 6GHz link for fast reconfiguration and topology management.
 	Regarding claim 4, the combined teachings further discloses the apparatus, wherein the transmission devices are configured to operate on a sub-6 GHz band or on a shared spectrum for unlicensed wireless spectrum uses (see, Novlan, paragraph [0042], the measurement framework can support both fixed and mobile relays (e.g., drones, cars, etc.) by enabling mobility events to be handled by the sub6-GHz carrier without requiring disruption of the ongoing relaying on the mmWave band. For example, under a dual connectivity framework between the sub6-GHz and mmWave links for the relay nodes, a handover on sub6-GHz may not result in an SN-change (or other mobility event) on the mmWave NR carrier).

8.	Claim(s) 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil et al. (US 10637544)(hereafter Shattil) in view of Wang et al. (US 2019/0332828).
 	Regarding claim 10,  Shattil further discloses an apparatus comprising: a processor coupled to a first receiver configured to process a first radio frequency (RF) signal from a first vehicle and a second receiver configured to process a second RF signal from a second vehicle (see, col. 4 lines 33-52, (16) Disclosed aspects can be employed in 5G, such as in Massive MIMO, distributed antenna systems, small cell, mm Wave, massive Machine Type Communications, and Ultra Reliable Low Latency Communications. Disclosed aspects can be employed in mobile radio networks, including Vehicle-to-Everything (V2X), such as Vehicle-to-Vehicle (V2V), Vehicle-to-Infrastructure (V2I), Vehicle-to-Network (V2N) (e.g., a backend or the Internet), Vehicle-to-Pedestrian (V2P), etc. Disclosed aspects can be employed in Uu transport: e.g., transmission of data from a source UE to a destination UE via the eNB over the conventional Uu interface (uplink and downlink). Disclosed aspects can be employed in Sidelink (also referred to as D2D): e.g., direct radio link for communication among devices in 3GPP radio access networks, as opposed to communication via the cellular infrastructure (uplink and downlink). Aspects disclosed herein can be employed in Dedicated Short-Range Communications (DSRC): e.g., the set of standards relying on IEEE 802.11p and the WAVE protocols), the processor further configured to receive a first input signal based on the first RF signal and a second input signal based on the second RF signal, the processor configured to calculate a plurality of ordered sets and a plurality of connection weights to generate a plurality of output signals (Fig. 4D, col. 11 lines 16-44, FIG. 4D illustrates a deep neural network in accordance with aspects of the disclosure that can be implemented as a convolutional neural network (CNN). Aspects disclosed herein can employ any type of deep learning network. The convolutional structure of a CNN refers to the weight-sharing principle in its convolutional layers. The output feature maps are generated, such as by using a window of 2D data (or higher-dimension tensor) from the previous layer. Each feature point in a map can be a weighted sum of the input data passed through a nonlinear activation function. The window is then moved by a given stride to produce the next feature map point using the same weights to scale the input. This operation can be a two-dimensional convolution operation, for example. Other functions disclosed herein may be employed. (179) The data may include measurements of from antenna receivers of known data transmissions in an unknown propagation environment (i.e., channel), unknown data transmissions in an unknown propagation channel, or unknown data transmissions in a channel in which CSI is known. The data may comprise a covariance matrix. The transmitted data may comprise precoded data, such as transform-precoded data, MIMO-precoded data, spread data, sparse code multiple access data, non-orthogonal multiple access coded data, or any of the other data formats disclosed herein. The data may comprise a channel matrix, such as may be computed from measurements of signals received by receiver antennas. In some aspects, the input data can be conditioned to have the form of an expanded matrix), But,  Shattil does not explicitly disclose wherein the processor comprises: a plurality of multiplication/accumulation processing units; and  a non-transitory computer readable media encoded with executable instructions which, when executed by the processor, is configured to cause the apparatus to perform operations comprising: combining, at at least a portion of the plurality of multiplication/accumulation (MAC) units, first and second input signals of a plurality of signals with a second-order set of the plurality of ordered sets to generate the plurality of output signals. However, in same field of endeavor, Wang teaches in Fig. 1, the multiplying the and accumulating (see, Fig. 1, the 110-1 multiplication of input and weight) and accumulation, 106 to add the multiple dot products. [0012], The device is configured to provide an input vector to the ANN. The second order neuron includes a first dot product circuitry and a second dot product circuitry. The first dot product circuitry is configured to determine a first dot product of an intermediate vector and the input vector. The intermediate vector corresponds to a product of the input vector and a first weight vector or the input vector and a weight matrix. The second dot product circuitry is configured to determine a second dot product of the input vector and a second weight vector. The input vector, the intermediate vector, the first weight vector and the second weight vector each contain a number, n, elements. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the Shattil as a whole, so as to use the neural processor with the multiplication and accumulation circuits to generate the machine learning outputs for features extraction.
 	Regarding claim 11, Shattil further discloses the apparatus, wherein the first input signal includes data indicative of directional and navigation data of the first vehicle (see, col. 3 lines 5-16, The system may employ information about the geographical locations of UEs, UE mobility, type of data services, network topology, and/or local channel state information for selecting a MIMO system configuration, and may ingest such information as learned features. In some aspects antenna beam patterns are selectable. The system may employ codebooks containing selectable beam patterns. In a distributed antenna system that employs mobile relays, the navigation of one or more relays may be adapted by the artificial intelligence system based on the input data to reconfigure the distributed antenna system in a manner that improves MIMO performance).
 	Regarding claim 12, Shattil further discloses the apparatus, wherein the plurality of output signals include data used to facilitate autonomous navigation of the first and second vehicle while each travels along a road intersection line (see, (see, col. 3 lines 5-16, The system may employ information about the geographical locations of UEs, UE mobility, type of data services, network topology, and/or local channel state information for selecting a MIMO system configuration, and may ingest such information as learned features. In some aspects antenna beam patterns are selectable. The system may employ codebooks containing selectable beam patterns. In a distributed antenna system that employs mobile relays, the navigation of one or more relays may be adapted by the artificial intelligence system based on the input data to reconfigure the distributed antenna system in a manner that improves MIMO performance).
 	Regarding claim 13, Shattil further discloses the apparatus, wherein a frequency band of the first RF signal and the second RF signal corresponds to at least one of 1 MHz, 5 MHz, 10 MHz, 20 MHz, 700 MHz, 2.4 GHz, or 24 GHz (col. 4 lines 32-52).
 	Regarding claim 14, the combined teachings further discloses the apparatus, wherein the combining the first and second input signals of the plurality of signals with the plurality of ordered sets to generate the plurality of output signals comprises: combining, at at least the portion of the plurality of MAC units of a second-ordered neuron, the first and second signals of the plurality of signals with the second-order set to generate a plurality of intermediate signals; and combining, at at least another portion of the plurality of MAC units of the second-ordered neuron, the plurality of intermediate signals with the second-order set to generate a plurality of output signals ((see, Wang, [0038] FIG. 1 illustrates a functional block diagram 100 of a second order neuron for machine learning consistent with several embodiments of the present disclosure. Second order neuron 100 includes a first dot product circuitry 102-1, a second dot product circuitry 102-2, a summer circuitry 106 and a nonlinear circuitry 108. In some embodiments, second order neuron 100 may include an intermediate multiplier circuitry 110-1. In some embodiments, second order neuron 100 may include first multiplier circuitry 110-2, a third dot product circuitry 102-3 and a multiplier circuitry 104. [0039] Second order neuron 100 is configured to receive an input vector that includes a number, n, elements. Second order neuron 100 may be further configured to receive a first weight vector, a second weight vector, and/or a third weight vector. Each weight vector may include the number, n, weights. In some embodiments, second order neuron 100 may be configured to receive a weight matrix having dimension n×n. In one nonlimiting example, the weight matrix may be a lower triangular matrix. The weights of the weight vectors and/or the weight matrix may be trainable, i.e., may be determined during training, as described herein. [0040] Second order neuron 100 is configured to determine an intermediate output f(x). The intermediate output may then be provided to nonlinear circuitry 108 that is configured to implement a nonlinear function g(f). An output g(f(x)) of the nonlinear circuitry 108 may then correspond to an output, y, of the second order neuron. [0041] First dot product circuitry 102-1 is configured to receive the input vector and an intermediate vector and to determine a first dot product based, at least in part, on the input vector and based, at least in part, on the intermediate vector. Second dot product circuitry 102-2 is configured to receive the input vector and a second weight vector and to determine a second dot product based, at least in part, on the input vector and based, at least in part, on the second weight vector. Summer circuitry 106 is configured to sum the first dot product and the second dot product or the intermediate product to yield an intermediate output. Nonlinear circuitry 108 is configured to receive the intermediate output and to determine the second order neuron output based, at least in part, on the intermediate output. In one nonlimiting example, nonlinear circuitry 108 may be configured to implement a sigmoid function. In another nonlimiting example, nonlinear circuitry 108 may be configured to implement a rectified linear unit (ReLU).
[0042] In an embodiment, second order neuron 100 may correspond to a general second order artificial neuron, as described herein. The general second order neuron may include intermediate multiplier circuitry 110-1, first dot product circuitry 102-1, second dot product circuitry 102-2, summer circuitry 106 and nonlinear circuitry 108. In another embodiment, second order neuron 100 may correspond to an example second order artificial neuron, as described herein. The example second order neuron may include first multiplier circuitry 110-2, first dot product circuitry 102-1, second dot product circuitry 102-2, third dot product circuitry 102-3, multiplier circuitry 104, summer circuitry 106 and nonlinear circuitry 108).
 	Regarding claim 15, the combined teachings further discloses the apparatus, wherein the operations further comprising: receiving a plurality of calibration signals; generating the second-order set for the plurality of ordered sets based at least in part on multiplying each calibration signal of the plurality of calibration signals with another calibration signal of the plurality of calibration signals; and allocating the second-order set to the second-ordered neuron of a neuron calculator implemented by the processor (Wang, [0038] FIG. 1 illustrates a functional block diagram 100 of a second order neuron for machine learning consistent with several embodiments of the present disclosure. Second order neuron 100 includes a first dot product circuitry 102-1, a second dot product circuitry 102-2, a summer circuitry 106 and a nonlinear circuitry 108. In some embodiments, second order neuron 100 may include an intermediate multiplier circuitry 110-1. In some embodiments, second order neuron 100 may include first multiplier circuitry 110-2, a third dot product circuitry 102-3 and a multiplier circuitry 104. [0039] Second order neuron 100 is configured to receive an input vector that includes a number, n, elements. Second order neuron 100 may be further configured to receive a first weight vector, a second weight vector, and/or a third weight vector. Each weight vector may include the number, n, weights. In some embodiments, second order neuron 100 may be configured to receive a weight matrix having dimension n×n. In one nonlimiting example, the weight matrix may be a lower triangular matrix. The weights of the weight vectors and/or the weight matrix may be trainable, i.e., may be determined during training, as described herein. [0040] Second order neuron 100 is configured to determine an intermediate output f(x). The intermediate output may then be provided to nonlinear circuitry 108 that is configured to implement a nonlinear function g(f). An output g(f(x)) of the nonlinear circuitry 108 may then correspond to an output, y, of the second order neuron. [0041] First dot product circuitry 102-1 is configured to receive the input vector and an intermediate vector and to determine a first dot product based, at least in part, on the input vector and based, at least in part, on the intermediate vector. Second dot product circuitry 102-2 is configured to receive the input vector and a second weight vector and to determine a second dot product based, at least in part, on the input vector and based, at least in part, on the second weight vector. Summer circuitry 106 is configured to sum the first dot product and the second dot product or the intermediate product to yield an intermediate output. Nonlinear circuitry 108 is configured to receive the intermediate output and to determine the second order neuron output based, at least in part, on the intermediate output. In one nonlimiting example, nonlinear circuitry 108 may be configured to implement a sigmoid function. In another nonlimiting example, nonlinear circuitry 108 may be configured to implement a rectified linear unit (ReLU). [0042] In an embodiment, second order neuron 100 may correspond to a general second order artificial neuron, as described herein. The general second order neuron may include intermediate multiplier circuitry 110-1, first dot product circuitry 102-1, second dot product circuitry 102-2, summer circuitry 106 and nonlinear circuitry 108. In another embodiment, second order neuron 100 may correspond to an example second order artificial neuron, as described herein. The example second order neuron may include first multiplier circuitry 110-2, first dot product circuitry 102-1, second dot product circuitry 102-2, third dot product circuitry 102-3, multiplier circuitry 104, summer circuitry 106 and nonlinear circuitry 108).

11.	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shattil et al. (US 10637544)(hereafter Shattil).
 	Regarding claim 18, Wang does not explicitly disclose the method further comprising: receiving a plurality of radio frequency (RF) signals at respective antennas of a plurality of antennas, the plurality of RF signals from respective vehicles of a plurality of vehicles; and providing the plurality of RF signals to the kth-ordered neuron as the plurality of signals. However, in same field of endeavor, Shattil teaches in Fig. 1, col. 9 lines 5-20, In one aspect, the first base transceiver station 101.1 comprises a first antenna array comprising a first plurality M.sub.1 of antennas 102.1-102.M.sub.1, the second base transceiver station 101.2 comprises a second antenna array comprising a second plurality M.sub.2 of antennas 102.1-102.M.sub.1, and the N.sup.th base transceiver station 101.N comprises an N.sup.th antenna array comprising an N.sup.th plurality M.sub.N of antennas 104.1-104.M.sub.N. The base transceiver stations 101.1-101.N are configured to provide RAN services to the plurality K of units 120.1, 120.2, . . . , 120.K, each having its own antenna system 121.1, 121.2, . . . , 121.K, respectively. Each antenna system 121.1, 121.2, . . . , 121.K may comprise one or more antennas. See, Fig. 4D, the deep neural network. Col. 33 lines 15-30 teaches (178) FIG. 4D illustrates a deep neural network in accordance with aspects of the disclosure that can be implemented as a convolutional neural network (CNN). Aspects disclosed herein can employ any type of deep learning network. The convolutional structure of a CNN refers to the weight-sharing principle in its convolutional layers. The output feature maps are generated, such as by using a window of 2D data (or higher-dimension tensor) from the previous layer. Each feature point in a map can be a weighted sum of the input data passed through a nonlinear activation function. The window is then moved by a given stride to produce the next feature map point using the same weights to scale the input. This operation can be a two-dimensional convolution operation, for example. Other functions disclosed herein may be employed. Therefore, it would have been obvious to one skilled in the art to combine the teachings of Shattil with the Wang as a whole, so as to process the plurality of RF signals using neural network, the motivation is to extract the features in the received data.  

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 17 and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wang et al. (US 2019/0332928)(hereafter Wang).
Regarding claim 17, Wang discloses a method comprising: 
calculating a plurality of signals at a neural network with a kth-ordered neuron (see, paragraph [0012], Fig. 1), wherein k represents a number of a plurality of calibration signals that are selected to generate the kth-ordered neuron (Fig. 1, see, abstract, second order neuron for machine learning, paragraph [0012]), wherein calculating the plurality of signals at the neural network with the kth-ordered neuron (see, paragraph [0012]) comprises: combining, at at least a portion of a plurality of multiplication/accumulation (MAC) units of the kth-ordered neuron, a plurality of signals with a kth-order set to generate a plurality of intermediate signals (see, Fig. 1, the first dot circuitry , 102-1 and second dot product circuitry 102-2  intermediate products); and combining, at at least another portion of the plurality of MAC units of the kth-ordered neuron, the plurality of intermediate signals with the kth-ordered set to generate a plurality of output signals (see, Fig. 1, the combined or accumulate, 106 the intermediate product from 104 and the first and second dot products, from 102-1 and 102-2).
Regarding claim 19, Wang further discloses the method, wherein the kth-ordered set comprises product values based on combinations of at least one calibration signal of the plurality of calibration signals and another calibration signal of the plurality of calibration signals multiplied with itself k-1 times. (Fig. 2, 204, multiplication, based on the dot products of the X0..Xn, with in case of 2nd order set, the multiplied the signal with itself).

Allowable Subject Matter
12.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631